      Case 1-19-41320-nhl                     Doc 25          Filed 05/28/19              Entered 05/28/19 14:20:15




                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF NEW YORK


In re Mitchell Lane NY LLC                                                                         Case No. 19-41320
      Debtor                                                                              Reporting Period: 3/6/19 - 4/6/19

                                                                                        Federal Tax I.D. #       XX-XXXXXXX

                                            CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                       Form No.            Document     Explanation
                                                                                                                  Attached     Attached
     Schedule of Cash Receipts and Disbursements                                        MOR-1                           ✓
     Bank Reconciliation (or copies of debtor's bank reconciliations)                   MOR-1 (CON'T)                   ✓
        Copies of bank statements                                                                                                  ✓
        Cash disbursements journals                                                                                                ✓
     Statement of Operations                                                            MOR-2                           ✓
     Balance Sheet                                                                      MOR-3                           ✓
     Status of Post-petition Taxes                                                      MOR-4                           ✓
        Copies of IRS Form 6123 or payment receipt                                                                                 ✓
        Copies of tax returns filed during reporting period                                                                        ✓
     Summary of Unpaid Post-petition Debts                                              MOR-4                           ✓
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                                       MOR-5                           ✓
     Taxes Reconciliation and Aging                                                     MOR-5                           ✓
     Payments to Insiders and Professional                                              MOR-6                           ✓
     Post Petition Status of Secured Notes, Leases Payable                              MOR-6                           ✓
     Debtor Questionnaire                                                               MOR-7                           ✓

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor                 Yonel Devico                                                            Date    5/28/2019

     Signature of Authorized Individual*                                                                         Date

     Printed Name of Authorized Individual:                  Yonel Devico                                        Date

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                          FORM MOR
                                                                                                                                              2/2008
                                                                                                                                        PAGE 1 OF 14
                    Case 1-19-41320-nhl                            Doc 25              Filed 05/28/19                     Entered 05/28/19 14:20:15

In re Mitchell Lane NY LLC                                                                           Case No. 19-41320
      Debtor                                                                                Reporting Period: 3/6/19 - 4/6/19

                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                                      BANK ACCOUNTS

                                                                        OPER                       PAYROLL                     TAX                    OTHER        CURRENT MONTH
                                                                                                                                                                  ACTUAL (TOTAL OF
     ACCOUNT NUMBER (LAST 4)                                                                                                                                       ALL ACCOUNTS)

     CASH BEGINNING OF MONTH                                                           0                              0                   0                   0                      0
     RECEIPTS
     CASH SALES                                                                        0                              0                   0                   0                      0
     ACCOUNTS RECEIVABLE -                                                             0                              0                   0                   0                      0
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                             0                              0                   0                   0                      0
     POSTPETITION
     LOANS AND ADVANCES                                                                0                              0                   0                   0                      0
     SALE OF ASSETS                                                                    0                              0                   0                   0                      0
     OTHER (ATTACH LIST)                                                               0                              0                   0                   0                      0
     TRANSFERS (FROM DIP ACCTS)                                                        0                              0                   0                   0                      0
       TOTAL RECEIPTS                                                                  0                              0                   0                   0                      0
     DISBURSEMENTS
     NET PAYROLL                                                                     0                                0                   0                   0                   0
     PAYROLL TAXES                                                                   0                                0                   0                   0                   0
     SALES, USE, & OTHER TAXES                                                       0                                0                   0                   0                   0
     INVENTORY PURCHASES                                                             0                                0                   0                   0                   0
     SECURED/ RENTAL/ LEASES                                                         0                                0                   0                   0                   0
     INSURANCE                                                                       0                                0                   0                   0                   0
     ADMINISTRATIVE                                                                  0                                0                   0                   0                   0
     SELLING                                                                         0                                0                   0                   0                   0
     OTHER (ATTACH LIST)                                                             0                                0                   0                   0                   0
     OWNER DRAW *                                                                    0                                0                   0                   0                   0
     TRANSFERS (TO DIP ACCTS)                                                        0                                0                   0                   0                   0
     PROFESSIONAL FEES                                                               0                                0                   0                   0                   0
     U.S. TRUSTEE QUARTERLY FEES                                                     0                                0                   0                   0                   0
     COURT COSTS                                                                  1717                                0                   0                   0                1717
     TOTAL DISBURSEMENTS                                                          1717                                0                   0                   0                1717

     NET CASH FLOW                                                                     0                              0                   0                   0                      0
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                               0                              0                   0                   0                      0
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                              THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                          0
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                                         0
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE                                                                 0
     SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                     0
     TRUSTEE QUARTERLY FEES


                                                                                                                                                                         FORM MOR-1
                                                                                                                                                                               2/2008
                                                                                                                                                                         PAGE 2 OF 14
                  Case 1-19-41320-nhl                         Doc 25             Filed 05/28/19                Entered 05/28/19 14:20:15




In re Mitchell Lane NY LLC                                                            Case No. 19-41320
      Debtor                                                                 Reporting Period: 3/6/19 - 4/6/19

                                                            BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                                  Operating                      Payroll                       Tax                      Other
                                         #                               #                           #                            #
     BALANCE PER BOOKS                                               0                           0                            0                  0

     BANK BALANCE                                                    0                           0                            0                  0
     (+) DEPOSITS IN                                                 0                           0                            0                  0
     TRANSIT (ATTACH LIST)


     (-) OUTSTANDING                                                 0                           0                            0                  0
     CHECKS (ATTACH LIST):


     OTHER (ATTACH                                                   0                           0                            0                  0
     EXPLANATION)

     ADJUSTED BANK                                                   0                           0                            0                  0
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                             Date                        Amount                        Date                     Amount
     N/A




     CHECKS OUTSTANDING                              Ck. #                       Amount                        Ck. #                    Amount
     N/A




     OTHER




                                                                                                                                                 FORM MOR-1 (CONT.)
                                                                                                                                                              2/2008
                                                                                                                                                       PAGE 3 OF 14
             Case 1-19-41320-nhl                    Doc 25         Filed 05/28/19             Entered 05/28/19 14:20:15




In re Mitchell Lane NY LLC                                                                           Case No. 19-41320
 Debtor                                                                                     Reporting Period: 3/6/19 - 4/6/19


                                     STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                      REVENUES                                                     MONTH             CUMULATIVE -FILING
                                                                                                                          TO DATE

Gross Revenues                                                                                                   0                     0
Less: Returns and Allowances                                                                                     0                     0
Net Revenue                                                                                                      0                     0
COST OF GOODS SOLD
Beginning Inventory                                                                                              0                     0
Add: Purchases                                                                                                   0                     0
Add: Cost of Labor                                                                                               0                     0
Add: Other Costs (attach schedule)                                                                               0                     0
Less: Ending Inventory                                                                                           0                     0
Cost of Goods Sold                                                                                               0                     0
Gross Profit                                                                                                     0                     0
OPERATING EXPENSES
Advertising                                                                                                      0                     0
Auto and Truck Expense                                                                                           0                     0
Bad Debts                                                                                                        0                     0
Contributions                                                                                                    0                     0
Employee Benefits Programs                                                                                       0                     0
Officer/Insider Compensation*                                                                                    0                     0
Insurance                                                                                                        0                     0
Management Fees/Bonuses                                                                                          0                     0
Office Expense                                                                                                   0                     0
Pension & Profit-Sharing Plans                                                                                   0                     0
Repairs and Maintenance                                                                                          0                     0
Rent and Lease Expense                                                                                           0                     0
Salaries/Commissions/Fees                                                                                        0                     0
Supplies                                                                                                         0                     0
Taxes - Payroll                                                                                                  0                     0
Taxes - Real Estate                                                                                              0                     0
Taxes - Other                                                                                                    0                     0
Travel and Entertainment                                                                                         0                     0
Utilities                                                                                                        0                     0
Other (attach schedule)                                                                                          0                     0
Total Operating Expenses Before Depreciation                                                                     0                     0
Depreciation/Depletion/Amortization                                                                              0                     0
Net Profit (Loss) Before Other Income & Expenses                                                                 0                     0
OTHER INCOME AND EXPENSES                                                                                        0                     0
Other Income (attach schedule)                                                                                   0                     0
Interest Expense                                                                                                 0                     0
Other Expense (attach schedule)                                                                                  0                     0


                                                                                                                                    FORM MOR-2
                                                                                                                                           2/2008
                                                                                                                                    PAGE 4 OF 14
           Case 1-19-41320-nhl              Doc 25   Filed 05/28/19    Entered 05/28/19 14:20:15




In re Mitchell Lane NY LLC                                                     Case No. 19-41320
 Debtor                                                               Reporting Period: 3/6/19 - 4/6/19

Net Profit (Loss) Before Reorganization Items                                          0                     0




                                                                                                          FORM MOR-2
                                                                                                                 2/2008
                                                                                                          PAGE 5 OF 14
               Case 1-19-41320-nhl                    Doc 25   Filed 05/28/19    Entered 05/28/19 14:20:15




In re Mitchell Lane NY LLC                                                               Case No. 19-41320
 Debtor                                                                         Reporting Period: 3/6/19 - 4/6/19

REORGANIZATION ITEMS
Professional Fees                                                                                 0                    0
U. S. Trustee Quarterly Fees                                                                      0                    0
Interest Earned on Accumulated Cash from Chapter 11 (see continuation                             0                    0
sheet)
Gain (Loss) from Sale of Equipment                                                                0                    0
Other Reorganization Expenses (attach schedule)                                                   0                    0
Total Reorganization Expenses                                                                     0                    0
Income Taxes                                                                                      0                    0
Net Profit (Loss)                                                                                 0                    0
*"Insider" is defined in 11 U.S.C. Section 101(31).


BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS




OTHER OPERATIONAL EXPENSES




OTHER INCOME




OTHER EXPENSES




OTHER REORGANIZATION EXPENSES




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.



                                                                                                                    FORM MOR-2
                                                                                                                           2/2008
                                                                                                                    PAGE 6 OF 14
                     Case 1-19-41320-nhl                              Doc 25               Filed 05/28/19                     Entered 05/28/19 14:20:15



In re Mitchell Lane NY LLC                                                                             Case No. 19-41320
      Debtor                                                                                  Reporting Period: 3/6/19 - 4/6/19

                                                                                     BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                         ASSETS                                         BOOK VALUE AT END OF               BOOK VALUE AT END OF              BOOK VALUE ON PETITION
                                                                                         CURRENT REPORTING                PRIOR REPORTING MONTH                DATE OR SCHEDULED
                                                                                               MONTH
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                                0                                  0                        0
     Restricted Cash and Cash Equivalents (see continuation sheet)                                                    0                                  0                        0

     Accounts Receivable (Net)                                                                                        0                                  0                        0
     Notes Receivable                                                                                                 0                                  0                        0
     Inventories                                                                                                      0                                  0                        0
     Prepaid Expenses                                                                                                 0                                  0                        0
     Professional Retainers                                                                                           0                                  0                        0
     Other Current Assets (attach schedule)                                                                           0                                  0                        0
     TOTAL CURRENT ASSETS                                                                                             0                                  0                        0
     PROPERTY & EQUIPMENT

     Real Property and Improvements                                                                           230000                             230000                      230000
     Machinery and Equipment                                                                                       0                                  0                           0
     Furniture, Fixtures and Office Equipment                                                                      0                                  0                           0
     Leasehold Improvements                                                                                        0                                  0                           0
     Vehicles                                                                                                      0                                  0                           0
     Less: Accumulated Depreciation                                                                                0                                  0                           0
     TOTAL PROPERTY & EQUIPMENT                                                                               230000                             230000                      230000
     OTHER ASSETS
     Amounts due from Insiders*                                                                                       0                                  0                        0
     Other Assets (attach schedule)                                                                                   0                                  0                        0
     TOTAL OTHER ASSETS                                                                                               0                                  0                        0
     TOTAL ASSETS                                                                                                     0                                  0                        0

                         LIABILITIES AND OWNER EQUITY                                   BOOK VALUE AT END OF               BOOK VALUE AT END OF              BOOK VALUE ON PETITION
                                                                                         CURRENT REPORTING                PRIOR REPORTING MONTH                      DATE
                                                                                               MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                                                                                 0                                  0                        0
     Taxes Payable (refer to FORM MOR-4)                                                                              0                                  0                        0
     Wages Payable                                                                                                    0                                  0                        0
     Notes Payable                                                                                                    0                                  0                        0
     Rent / Leases - Building/Equipment                                                                               0                                  0                        0
     Secured Debt / Adequate Protection Payments                                                                      0                                  0                        0
     Professional Fees                                                                                                0                                  0                        0
     Amounts Due to Insiders*                                                                                         0                                  0                        0
     Other Post-petition Liabilities (attach schedule)                                                                0                                  0                        0
     TOTAL POST-PETITION LIABILITIES                                                                                  0                                  0                        0
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)

     Secured Debt                                                                                                     0                                  0                        0
     Priority Debt                                                                                                    0                                  0                        0
     Unsecured Debt                                                                                                   0                                  0                        0
     TOTAL PRE-PETITION LIABILITIES                                                                                   0                                  0                        0
     TOTAL LIABILITIES                                                                                                0                                  0                        0
     OWNERS' EQUITY
     Capital Stock                                                                                                    0                                  0                        0
     Additional Paid-In Capital                                                                                       0                                  0                        0
     Partners' Capital Account                                                                                        0                                  0                        0
     Owner's Equity Account                                                                                           0                                  0                        0
     Retained Earnings - Pre-Petition                                                                                 0                                  0                        0
     Retained Earnings - Post-petition                                                                                0                                  0                        0
     Adjustments to Owner Equity (attach schedule)                                                                    0                                  0                        0
                                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                                        2/2008
                                                                                                                                                                                  PAGE 7 OF 14
                     Case 1-19-41320-nhl                   Doc 25   Filed 05/28/19         Entered 05/28/19 14:20:15



In re Mitchell Lane NY LLC                                                    Case No. 19-41320
      Debtor                                                         Reporting Period: 3/6/19 - 4/6/19

     Post-petition Contributions (attach schedule)                                    0                  0             0
     NET OWNERS’ EQUITY                                                               0                  0             0
     TOTAL LIABILITIES AND OWNERS' EQUITY                                             0                  0             0
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                       FORM MOR-3
                                                                                                                             2/2008
                                                                                                                       PAGE 8 OF 14
                    Case 1-19-41320-nhl                   Doc 25          Filed 05/28/19                 Entered 05/28/19 14:20:15



In re Mitchell Lane NY LLC                                                            Case No. 19-41320
      Debtor                                                                 Reporting Period: 3/6/19 - 4/6/19


     BALANCE SHEET - continuation section
                                   ASSETS                              BOOK VALUE AT END OF        BOOK VALUE AT END OF   BOOK VALUE ON PETITION
                                                                        CURRENT REPORTING            PRIOR REPORTING              DATE
                                                                              MONTH                       MONTH

     Other Current Assets




     Other Assets




                     LIABILITIES AND OWNER EQUITY                      BOOK VALUE AT END OF                               BOOK VALUE ON PETITION
                                                                        CURRENT REPORTING                                         DATE
                                                                              MONTH

     Other Post-petition Liabilities




     Adjustments to Owner’s Equity




     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                               FORM MOR-3
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 9 OF 14
                Case 1-19-41320-nhl                       Doc 25           Filed 05/28/19                Entered 05/28/19 14:20:15



In re Mitchell Lane NY LLC                                                                         Case No. 19-41320
      Debtor                                                                              Reporting Period: 3/6/19 - 4/6/19

                                                 STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.


                                                                   Amount
                                                                   Withheld
                                                Beginning           and/or            Amount                           Check # or
     Federal                                       Tax             Accrued             Paid           Date Paid          EFT      Ending Tax
     Withholding                                               0                0                 0                0                  0           0

     FICA-Employee                                             0                0                 0                0                  0           0

     FICA-Employer                                             0                0                 0                0                  0           0

     Unemployment                                              0                0                 0                0                  0           0

     Income                                                    0                0                 0                0                  0           0

     Other:_____________                                       0                0                 0                0                  0           0

       Total Federal Taxes                                     0                0                 0                0                  0           0
     State and Local

     Withholding                                               0                0                 0                0                  0           0

     Sales                                                     0                0                 0                0                  0           0

     Excise                                                    0                0                 0                0                  0           0

     Unemployment                                              0                0                 0                0                  0           0

     Real Property                                             0                0                 0                0                  0           0

     Personal Property                                         0                0                 0                0                  0           0

     Other:_____________                                       0                0                 0                0                  0           0

       Total State and Local                                   0                0                 0                0                  0           0


     Total Taxes                                               0                0                 0                0                  0           0


                                        SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                     Number of Days Past Due
                                                   Current             0-30             31-60            61-90              Over 91       Total

     Accounts Payable                                          0                0                 0                0                  0           0

     Wages Payable                                             0                0                 0                0                  0           0

     Taxes Payable                                             0                0                 0                0                  0           0

     Rent/Leases-Building                                      0                0                 0                0                  0           0

     Rent/Leases-Equipment                                     0                0                 0                0                  0           0

     Secured Debt/Adequate                                     0                0                 0                0                  0           0
     Protection Payments
     Professional Fees                                         0                0                 0                0                  0           0

     Amounts Due to Insiders                                   0                0                 0                0                  0           0

     Other:______________                                      0                0                 0                0                  0           0

     Other:______________                                      0                0                 0                0                  0           0
                                                                                                                                                       FORM MOR-4
                                                                                                                                                             2/2008
                                                                                                                                                      PAGE 10 OF 14
              Case 1-19-41320-nhl        Doc 25      Filed 05/28/19      Entered 05/28/19 14:20:15



In re Mitchell Lane NY LLC                                              Case No. 19-41320
      Debtor                                                   Reporting Period: 3/6/19 - 4/6/19
      Total Post-petition Debts             0           0           0           0           0      0


      Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                        FORM MOR-4
                                                                                                              2/2008
                                                                                                       PAGE 11 OF 14
                 Case 1-19-41320-nhl                           Doc 25             Filed 05/28/19                 Entered 05/28/19 14:20:15




In re Mitchell Lane NY LLC                                                                           Case No. 19-41320
      Debtor                                                                                Reporting Period: 3/6/19 - 4/6/19



                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                             Accounts Receivable Reconciliation                                 Amount
     Total   Accounts Receivable at the beginning of the reporting period                                    0
     Plus:   Amounts billed during the period                                                                0
     Less:   Amounts collected during the period                                                             0
     Total   Accounts Receivable at the end of the reporting period                                          0



     Accounts Receivable Aging                                              0-30 Days         31-60 Days            61-90 Days       91+ Days       Total
     0 - 30 days old                                                                    0                    0                   0              0                 0
     31 - 60 days old                                                                   0                    0                   0              0                 0
     61 - 90 days old                                                                   0                    0                   0              0                 0
     91+ days old                                                                       0                    0                   0              0                 0
     Total Accounts Receivable                                                          0                    0                   0              0                 0

     Less: Bad Debts (Amount considered uncollectible)                                  0                    0                   0              0                 0

     Net Accounts Receivable                                                            0                    0                   0              0                 0



                                                                  TAXES RECONCILIATION AND AGING

     Taxes Payable                                                          0-30 Days         31-60 Days            61-90 Days       91+ Days       Total
     0 - 30 days old                                                                    0                    0                   0              0                 0
     31 - 60 days old                                                                   0                    0                   0              0                 0
     61 - 90 days old                                                                   0                    0                   0              0                 0
     91+ days old                                                                       0                    0                   0              0                 0
     Total Taxes Payable                                                                0                    0                   0              0                 0
     Total Accounts Payable                                                             0                    0                   0              0                 0




                                                                                                                                                            FORM MOR-5
                                                                                                                                                                 2/2008
                                                                                                                                                        PAGE 12 OF 14
             Case 1-19-41320-nhl                             Doc 25             Filed 05/28/19                   Entered 05/28/19 14:20:15




In re Mitchell Lane NY LLC                                                       Case No. 19-41320
      Debtor                                                            Reporting Period: 3/6/19 - 4/6/19



                                                  PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                         INSIDERS
                   NAME                     TYPE OF PAYMENT               AMOUNT PAID             TOTAL PAID TO DATE
     N/A




                               TOTAL PAYMENTS TO INSIDERS




                                                                                PROFESSIONALS
                                            DATE OF COURT
                                          ORDER AUTHORIZING                                                                                         TOTAL INCURRED &
                   NAME                       PAYMENT                  AMOUNT APPROVED                 AMOUNT PAID             TOTAL PAID TO DATE       UNPAID*
     N/A




                        TOTAL PAYMENTS TO PROFESSIONALS
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED




            POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                     AND ADEQUATE PROTECTION PAYMENTS

                                              SCHEDULED
                                           MONTHLY PAYMENT                 AMOUNT PAID             TOTAL UNPAID POST-
           NAME OF CREDITOR                      DUE                      DURING MONTH                 PETITION
     N/A




                                               TOTAL PAYMENTS




                                                                                                                                                               FORM MOR-6
                                                                                                                                                                     2/2008
                                                                                                                                                              PAGE 13 OF 14
            Case 1-19-41320-nhl               Doc 25        Filed 05/28/19           Entered 05/28/19 14:20:15




In Re Mitchell Lane NY LLC                                                                       Case No. 19-41320
 Debtor                                                                                 Reporting Period: 3/6/19 - 4/6/19



                                                   DEBTOR QUESTIONNAIRE


Must be completed each month. If the answer to any of the questions is “Yes”,                Yes                   No
provide a detailed explanation of each item. Attach additional sheets if
necessary.
Have any assets been sold or transferred outside the normal course of business                                      ✓
this reporting period?
Have any funds been disbursed from any account other than a debtor in                                               ✓
possession account this reporting period?
Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                     ✓
Are workers compensation, general liability or other necessary insurance                                            ✓
coverages expired or cancelled, or has the debtor received notice of expiration or
cancellation of such policies?
Is the Debtor delinquent in paying any insurance premium payment?                                                   ✓
Have any payments been made on pre-petition liabilities this reporting period?                                      ✓
Are any post petition receivables (accounts, notes or loans) due from related                                       ✓
parties?
Are any post petition payroll taxes past due?                                                                       ✓
Are any post petition State or Federal income taxes past due?                                                       ✓
Are any post petition real estate taxes past due?                                                                   ✓
Are any other post petition taxes past due?                                                                         ✓
Have any pre-petition taxes been paid during this reporting period?                                                 ✓
Are any amounts owed to post petition creditors delinquent?                                                         ✓
Are any wage payments past due?                                                                                     ✓
Have any post petition loans been been received by the Debtor from any party?                                       ✓
Is the Debtor delinquent in paying any U.S. Trustee fees?                                                           ✓
Is the Debtor delinquent with any court ordered payments to attorneys or other                                      ✓
professionals?
Have the owners or shareholders received any compensation outside of the normal                                     ✓
course of business?




                                                                                                                        FORM MOR-7
                                                                                                                             2/2008
                                                                                                                     PAGE 14 OF 14
     Case 1-19-41320-nhl      Doc 25    Filed 05/28/19    Entered 05/28/19 14:20:15




Explanations Regarding Monthly Operating Report (3/6/19 – 4/6/19)

   1. Copies of Bank Statements are not included because bank statements were not yet issued.
   2. Cash disbursement journals are not included because the only disbursement that has been
      issued was the court filing fee of $1,717.00.
   3. Copies of IRS Form 6123 and Tax returns are not included because Debtor had no income
      to report.
